Citation Nr: 1724139	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  07-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for arterial hypertension, to include secondary to diabetes mellitus, type II and herbicide exposure. 

2. Entitlement to service connection for a refractive error, blepharitis, and bilateral cataracts, claimed as an eye disability, to include as secondary to diabetes mellitus, type II. 

3. Entitlement to service connection for mild venous valvular insufficiency, claimed as circulatory problems, to include secondary to diabetes mellitus, type II. 

4. Entitlement to service connection for tinea, claim as skin condition. 

5. Entitlement to service connection for a chronic lumbosacral strain with likely herniated nucleus pulposus, claimed as a back condition. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January and February 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. Subsequently, jurisdiction was transferred to St. Petersburg, Florida.   

The Board remanded this claim for further development in December 2011, January 2013, June 2013, and November 2013.  Unfortunately, further development is necessary before the Board can adjudicate the claims. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  



Notably, the claims file does not contain the Veteran's service treatment records (STR). The Board previously remanded the claim for the RO to obtain the STRs. A memorandum from December 2013 shows that the RO was unable to obtain the STRS after sending request to the appropriate federal department and to the Veteran.  However, review of the 2007 rating decision suggests that the RO in San Juan, Puerto Rico had and considered the STRs at that time.  The case was later transferred to St. Petersburg, Florida.  On remand, it is essential for the RO to ensure that all of the documents in the claims file were appropriately transferred.   

A. Arterial hypertension

Evidence in the record establishes that the Veteran has arterial hypertension. Although the Veteran underwent a VA examination in October 2006 and January 2015, the record lacks an adequate medical nexus opinion.  That is, the Board finds that the October 2006 examiner's opinion was incomplete to the extent that the examiner erroneously concluded that a nexus opinion is not necessary because the Veteran did not have a diagnosis of diabetes mellitus, type II.  With respect to the January 2015 examination, the examiner did not fully address both causation and aggravation avenues of establishing secondary service connection.  Nor did the examiner provide a complete rational to support the conclusion. 

Furthermore, in addition to the secondary service connection avenue, the Veteran has raised a direct service connection claim due to exposure to herbicides by way of statement submitted in February 2008.  The Veteran served in the Republic of Vietnam. The Board finds that a medical opinion is necessary to determine if the Veteran's current condition is related to herbicide exposure. 

Considering all of the above, a remand is necessary to obtain an adequate medical opinion before the Board can adjudicate the claim. 

B. Eye disability

The Veteran was diagnosed with refractive error, blepharitis, and bilateral cataracts in the August 2006 VA examination.  The examiner concluded that the Veteran's condition is not caused by or result of diabetes mellitus, Type II.  Unfortunately, this opinion is inadequate to the extent it fails to apply the proper legal standard or address the possibility of the Veteran's disability being caused by or aggravated by his diabetes.

In addition, the Veteran underwent a VA examination in January 2015, where the examiner opined that a cataract is a normal evaluation change and not likely caused during service.  Further, the examiner stated "Glaucom Suspect vs OcHTN is based on elevated high eye pressures today and not likely due to service." In an effort to further explain this conclusion, the examiner provided an addendum opinion in March 2015, which stated that the conditions were "likely cause during service or secondary to service connected" diabetes.  The Board finds that both these opinions are inadequate for three reasons. First, the examiner did not apply the correct legal standard when considering both direct and secondary service connection.  Second, the examiner did not provide complete rational for the conclusions reached.  Finally, the examiner's opinion does not provide diagnosis for the Veteran's condition, but addresses Glaucom Suspect vs OcHTN. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, additional medical comment is necessary before the Board can adjudicate this claim. 

C. Circulatory Problems

With respect to the claim for mild venous valvular insufficiency, the Veteran underwent a VA examination in August 2006, where the examiner concluded that the Veteran's circulatory problems are at least as likely as not due to venous insufficiency rather than diabetes mellitus.  The Board finds this opinion inadequate, as the examiner did not apply the correct legal standard.  Nor did the examiner address both avenues of secondary service connection (causation and aggravation).

Similarly, the record contains VA medical opinion from January 2015.  This opinion, states that the Veteran's "condition is not secondary to or aggravated by diabetes."  The Board finds this opinion inadequate because the only rational provided to support that conclusion is three possible etiologies (age, genetic predisposition, or co-morbid condition).  The examiner does not explain why these other issues and not his diabetes maybe the cause of the Veteran's condition.

As previously stated, where a medical opinion is necessary to ascertain a claim, the VA has a duty to obtain an adequate VA examination.  

D.   Tinea
   
The Veteran's treatment records show that he has current diagnosis of tinea.  In the January 2007 rating decision, the RO stated that the Veteran's STR showed that he had complaint of pruritic dermatitis. His post military medical treatment records reflect that he was treated for tinea since January 2002.  

In light of the above, there is sufficient evidence in the record to trigger the VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, an examination is necessary before the Board can adjudicate this claim.  

Furthermore, the January 2007 rating decision also indicates that the Veteran had a pre-existing skin condition.  Without the STRs the Board is unable to ascertain whether the Veteran's skin condition was noted on his entrance examination.  Even if the Veteran's condition pre-exited his military service, a medical opinion is necessary to determine whether his condition increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471   (1995);
  
E. chronic lumbosacral strain

Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Because there was no examination and medical opinion obtained with regards to the Veteran's claim for chronic lumbosacral strain, a remand is warranted to determine whether the Veteran's has a current back disability that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The 2007 rating decisions reflect that the RO in San Juan, Puerto Rico had and considered the Veteran's STRs when making a decision. Take the necessary steps to verify that the complete record, including the STR, was transferred from San Juan, Puerto Rico.   

Documentation of this activity must be added to the record.

2. After completing directive #1, forward the claims file, including a copy of this remand, to the examiner who conducted the January 2015 VA hypertension examination. After reviewing the file, the examiner must provide a supplemental opinion addressing the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to herbicide exposure in service?

In addressing question (a), the examiner must discuss the National Academy of Sciences report indicating that there is "limited or suggestive evidence" of an association between hypertension and herbicide exposure. See Determinations Concerning Illnesses Discussed in National Academy of Sciences report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's arterial hypertension is caused by his diabetes mellitus, type II; and

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's arterial hypertension aggravated by his diabetes mellitus, type II;.

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completing directive #1, forward the claims file, including a copy of this remand, to the examiner who conducted the January 2015 VA eye examination. After reviewing the file, the examiner must provide a supplemental opinion addressing the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye condition is etiologically related to his military service, including herbicide exposure in service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye condition is caused by his diabetes mellitus, type II; and

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye condition aggravated by his diabetes mellitus, type II;.

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. After completing directive #1, forward the claims file, including a copy of this remand, to the examiner who conducted the January 2015 VA examination. After reviewing the file, the examiner must provide a supplemental opinion addressing the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's mild venous valvular insufficiency is etiologically related to herbicide exposure in service?

(b) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's mild venous valvular insufficiency caused by his diabetes mellitus, type II; and

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's mild venous valvular insufficiency aggravated by his diabetes mellitus, type II;.

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. After completing directive #1, schedule the Veteran for a VA skin examination with an appropriate examiner.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Following the completion of the examination, the examiner should provide an opinion answering the following question:

(a) If a medical examiner noted that the Veteran has skin condition on his entrance exam in his STRs [currently there are not STRs of file but these records may be of file at the time of this examination - the examiner need address this question ONLY if STRs are of file at the time of this examination], is it at least as likely as not (50 percent or greater probability) that the Veteran's skin condition permanently increased in severity beyond the natural progression of the disease by the Veteran's military service?

(b) If not noted during entrance examination, is it at least as likely as not (50 percent or greater probability) that the Veteran's skin condition is etiologically related to his military service, including herbicide exposure in service?  

(c) The examiner's opinion should address whether the Veteran's complaint of pruritic dermatitis in service is related to his current condition.  

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6. After completing directive #1, schedule the Veteran for a VA back examination with an appropriate examiner.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition is etiologically related to his military service?  

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full [directives #1-#6].  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


